NOT DESIGNATED FOR PUBLICATION

                                              No. 124,291

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                    v.

                                 MARIO STEVE ZAMORA BARAJAS,
                                          Appellant.


                                    MEMORANDUM OPINION

        Appeal from Wyandotte District Court; JENNIFER L. MYERS, judge. Opinion filed June 3, 2022.
Affirmed.


        Michelle A. Davis, of Kansas Appellate Defender Office, for appellant.


        Kayla Roehler, assistant district attorney, Mark A. Dupree Sr., district attorney, and Derek
Schmidt, attorney general, for appellee.


Before ATCHESON, P.J., POWELL and WARNER, JJ.


        PER CURIAM: Mario Barajas challenges his convictions for battery against a law
enforcement officer. He asserts that because Kansas law imposes lengthier sentences for
battery against a law enforcement officer than for battery, his convictions violate equal-
protection principles. This argument fails, however, because there is a rational basis for
the legislature's decision to impose lengthier sentences for crimes against a law
enforcement officer. We thus affirm Barajas' convictions.




                                                     1
                         FACTUAL AND PROCEDURAL BACKGROUND

         In July 2019, a Wyandotte County Sheriff's deputy responded to a call concerning
a stolen vehicle parked on the street across from Barajas' house. While the deputy
examined the car, Barajas came outside and asked what the deputy was doing. During
their conversation, Barajas clenched his fists and told the deputy to drop his gun and fight
him "like a man"; Barajas then returned inside. The deputy requested backup, and several
officers from the Kansas City Police Department arrived.


         Two officers went to the back of the house and saw Barajas in the backyard.
Because Barajas was a suspect in the reported theft, the officers explained that they
needed to handcuff him during their investigation. But Barajas resisted as they restrained
him. He punched one officer in the back of the head and placed the other in a headlock,
hitting the officer multiple times and cutting the officer's nose. The officers eventually
subdued and handcuffed Barajas.


         The State charged Barajas with two counts of battery against a law enforcement
officer under K.S.A. 2019 Supp. 21-5413(c)(2) and with theft and criminal deprivation of
property, charged in the alternative. Before trial, Barajas filed a motion challenging the
constitutionality of K.S.A. 2019 Supp. 21-5413(c), arguing the statute violates his right to
equal protection of the law under the Kansas and United States Constitutions by
mandating lengthier sentences for individuals who commit battery against law
enforcement officers. The district court delayed consideration of the motion until after
trial.


         In June 2021, a jury convicted Barajas of both counts of battery against a law
enforcement officer—one under K.S.A. 2019 Supp. 21-5413(c)(2) and the other under
K.S.A. 2019 Supp. 21-5413(c)(1)—and criminal deprivation of property. At sentencing,




                                              2
the district court denied Barajas' equal-protection motion, granted his motion for a
departure sentence, and imposed a controlling 24-month prison sentence.


                                         DISCUSSION

       On appeal, Barajas argues the district court erred by rejecting his equal-protection
claims. But we find no error in the district court's ruling. In particular, because imposing
lengthier sentences acts as a deterrent that is rationally related to the goals of promoting
safety and ensuring individuals can perform their duties, K.S.A. 2019 Supp. 21-5413(c)
does not violate Barajas' equal-protection rights.


       The Fourteenth Amendment to the United States Constitution guarantees persons
equal protection under the law. U.S. Const. amend. XIV, § 1. Section 1 of the Kansas
Constitution Bill of Rights essentially provides the same protection as its federal
counterpart. Downtown Bar and Grill v. State, 294 Kan. 188, 192, 273 P.3d 709 (2012).
These provisions require that states treat "similarly situated persons similarly." State v.
LaPointe, 309 Kan. 299, 316, 434 P.3d 850 (2019). Neither provision absolutely prohibits
laws that only affect certain groups of people; instead, differential treatment may be
permissible if there is some appropriate justification for the legislative disparity. Henry v.
Bauder, 213 Kan. 751, Syl. ¶ 2, 518 P.2d 362 (1974).


       Kansas courts review equal-protection challenges under a three-step framework.
First, as a threshold matter, a statute must treat similarly situated individuals differently
before equal protection is implicated. LaPointe, 309 Kan. 299, Syl. ¶ 5 (individuals must
be "'arguably indistinguishable'"). If it does, courts look at the basis of the
classification—that is, what groups are being treated differently—to determine the
appropriate level of judicial scrutiny for analyzing the challenged law. Finally, courts
review the statute under that level of scrutiny. 309 Kan. 299, Syl. ¶ 5.




                                               3
       We employ three levels of judicial scrutiny to equal-protection claims—rational-
basis review, intermediate scrutiny, and strict scrutiny—commensurate with the protected
status of the legislature's classification. Downtown Bar and Grill, 294 Kan. 188, Syl. ¶ 9.
Statutes that implicate a suspect or quasi-suspect class—such as race, ancestry, or
gender—must pass a more stringent review under either intermediate or strict scrutiny,
depending on the classification. State v. Voyles, 284 Kan. 239, 257-58, 160 P.3d 794
(2007). But in all other instances, rational-basis review applies, and the legislature "is
presumed to act within its constitutional power despite the fact the application of its laws
may result in some inequity." Manzanares v. Bell, 214 Kan. 589, 609, 522 P.2d 1291
(1974). We thus will uphold a law under rational-basis review when a classification bears
"some rational relationship to a valid legislative purpose." Downtown Bar and Grill, 294
Kan. 188, Syl. ¶ 9; State v. Limon, 280 Kan. 275, 284, 122 P.3d 22 (2005). Under this
deferential standard, any reasonably conceivable facts may support the classification; the
parties need not demonstrate that the legislature was actually motivated by the offered
justification. In re Care & Treatment of Snyder, 308 Kan. 626, 630, 422 P.3d 85 (2018).


       In most instances, equal-protection challenges are purely legal questions that
appellate courts review de novo. Downtown Bar and Grill, 294 Kan. 188, Syl. ¶ 4. When
a party challenges a statute as facially unconstitutional under the rational-basis standard,
that party bears the burden of proving no rational basis exists that could support the
classification. 294 Kan. 188, Syl. ¶ 10.


       Battery includes two types of conduct: (1) knowingly or recklessly causing bodily
harm to another person and (2) knowingly causing physical contact with another person
when done in a rude, insulting, or angry manner. K.S.A. 2019 Supp. 21-5413(a)(1)-(2).
These same provisions apply when the victim is a law enforcement officer. K.S.A. 2019
Supp. 21-5413(c)(1)-(2). But the sentences for the crimes committed against a law
enforcement officer differ from other batteries:



                                              4
   • Battery is a class B person misdemeanor. K.S.A. 2019 Supp. 21-5413(g)(1).


   • Battery against a law enforcement officer is a class A person misdemeanor if it
       involves physical contact. K.S.A. 2019 Supp. 21-5413(g)(3)(A).

   • Battery against a law enforcement officer is a severity level 7 person felony if it
       involves bodily harm. K.S.A. 2019 Supp. 21-5413(g)(3)(B).


Class B misdemeanors result in a maximum six-month jail sentence. K.S.A. 2019 Supp.
21-6602(a)(2). Class A misdemeanors carry a maximum 12-month jail sentence. Severity
level 7 felonies may carry a prison sentence of 11 to 34 months, depending on the
defendant's criminal history score. K.S.A. 2019 Supp. 21-6602(a)(1); K.S.A. 2019 Supp.
21-6804(a).


       Barajas argues individuals who commit batteries are similarly situated to those
who commit batteries against law enforcement officers. Both commit the same conduct—
either causing bodily harm or rude or insulting physical contact. But the second group is
treated more severely based on the victim's status as a law enforcement officer. For this
appeal, we accept that the two groups are comparable for purposes of our equal-
protection analysis.


       We thus must determine how closely we must scrutinize this legislative
classification. Barajas claims that intermediate scrutiny should apply, analogizing
criminal defendants to the medical malpractice victims discussed in Farley v. Engelken,
241 Kan. 663, 672-74, 740 P.2d 1058 (1987) (Herd, J., plurality). He asserts that both
groups are politically powerless groups deserving heightened scrutiny.


       But unlike medical malpractice victims generally, the class of people implicated
by Barajas' claim does not encompass all criminal defendants. It only includes those


                                             5
convicted of battery against a law enforcement officer. And neither criminal defendants
generally nor defendants accused of violating K.S.A. 2019 Supp. 21-5413(c) constitute a
suspect class: Barajas does not explain how either group constitutes a class requiring
heightened scrutiny, and Kansas courts have long recognized that legislative
classifications distinguishing types of criminal conduct are subject to rational-basis
review. See, e.g., Logsdon v. State, 32 Kan. App. 2d 1, 4-5, 79 P.3d 1076 (2002)
(applying rational basis to challenge against sentencing classifications for aggravated
escape from custody), rev. denied 275 Kan. 965 (2003); Smith v. McKune, 31 Kan. App.
2d 984, 994, 76 P.3d 1060 (prisoners and indigents are not a suspect class), rev. denied
277 Kan. 925 (2003); see also Merryfield v. State, 44 Kan. App. 2d 817, 823, 241 P.3d
573 (2010) (status as a sex offender is not a suspect class). We review Barajas' claim
under this more deferential standard.


       The crimes of battery and battery against a law enforcement officer are both meant
to deter rude and harmful contact, regardless of the victim's status. But the lengthier
sentences for battery against a law enforcement officer also protect individuals carrying
out their official obligations. K.S.A. 2019 Supp. 21-5413(c) applies to batteries
committed against certain individuals, including city, county, state, and federal law
enforcement officers, judges, and court services officers, but only while they are
performing their duties. K.S.A. 2019 Supp. 21-5413(c)(1)(A)-(F), (2)(A)-(F). The
lengthier sentences attached to these crimes suggest an additional purpose of deterring
violence against protected individuals so they can perform their important
responsibilities.


       Promoting public safety and protecting those who interact with criminal suspects
are valid legislative purposes. Accord State v. Ryce, 303 Kan. 899, 959, 368 P.3d 342
(2016) (finding public safety and officer safety to be compelling interests under strict
scrutiny). And the deterrent effect of lengthier sentences bears a rational relationship to
achieving those goals.


                                              6
       K.S.A. 2019 Supp. 21-5413(c) serves a valid purpose, and its lengthier sentences
are rationally related to that purpose. The legislature did not violate Barajas' equal-
protection rights by imposing more stringent presumptive punishments for battery against
a law enforcement officer. The district court correctly denied Barajas' motion challenging
his convictions on that ground.


       Affirmed.




                                              7